Citation Nr: 0324416	
Decision Date: 09/18/03    Archive Date: 09/30/03

DOCKET NO.  00-09 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines




THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for hypertension.







ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel





INTRODUCTION

The veteran served with the New Philippine Scouts from March 
1946 to March 1949.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1999 rating decision by the Department of 
Veterans Affairs (VA) Manila Regional Office (RO).

In a statement of the case (SOC) dated in March 2000, the RO 
reopened the veteran's claim of service connection for 
hypertension based on new evidence that he had submitted in 
support of his claim.  The Board recognizes that although the 
RO may have determined that new and material evidence was 
presented, and reopened the claim on that basis, such 
determination is not binding on the Board in deciding the 
question of whether new and material evidence has been 
submitted.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).



FINDINGS OF FACT

1.  In a December 1959 decision, the Board denied service 
connection for hypertension.

2.  Evidence received since the December 1959 Board decision 
includes evidence not previously considered which bears 
directly and substantially on the specific matter under 
consideration regarding the issue of service connection for 
hypertension.



CONCLUSIONS OF LAW

1.  The December 1959 Board decision, which denied service 
connection for hypertension, is final.  38 U.S.C.A. § 7104(b) 
(West 2002); 38 C.F.R. § 20.1100 (2002).

2.  New and material evidence has been received to warrant 
reopening of the claim of service connection for 
hypertension.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 
C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that on November 9, 
2000, the President signed into law the VCAA, which has since 
been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  

The Board has considered this new legislation with regard to 
the issue on appeal.  The Board finds, given the favorable 
action taken herein, that no further notification action or 
assistance in developing the facts pertinent to this issue is 
required at this time.  


Analysis

The RO denied service connection for hypertension in a rating 
decision dated in September 1959, notice of which was given 
also in September 1959.  The veteran appealed.  In a December 
1959 decision, the Board also denied service connection for 
hypertension in December 1959.  

At the time of the December 1959 decision, the evidence 
consisted of the veteran's service records, his application 
for compensation and a lay statement.  The Board denied 
service connection on the basis that there was no competent 
evidence of the claimed hypertension during service or within 
the presumptive period.  

Except as provided in 38 U.S.C.A. § 5108, when a claim is 
disallowed by the Board, a claim upon the same factual basis 
may not be considered.  38 U.S.C.A. § 7104(b).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

The United States Court of Appeals for Veterans Claims 
summarized the analysis in determining whether evidence is 
new and material in Evans v. Brown, 9 Vet. App. 273 (1996).  
VA must first determine whether the newly presented evidence 
is "new," that is, not of record at the time of the last 
final disallowance of the claim and not merely cumulative of 
other evidence that was then of record.  If new, the evidence 
must be "probative" of the issues at hand.  

There is, however, no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

If the disorder is a chronic disease, service connection may 
be granted if manifest to a degree of 10 percent within the 
presumptive period following service; the presumptive period 
for hypertension is one year.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The evidence associated with the record since the December 
1959 decision includes private and VA treatment records, and 
statements of the veteran.  

Of particular interest are private medical reports from Dr. 
Ferrer which indicate that the veteran was seen with elevated 
blood pressure readings as early as 1949, within one year of 
service.

The Board finds, based on its review of the recently 
presented evidence, that it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

In particular, the Board notes that the evidence is clearly 
new, as it was not of record at the time of the prior rating 
decisions.  Furthermore, the evidence of elevated blood 
pressure readings within the year following separation from 
service is probative of the issue of service connection.  

Accordingly, the Board finds that new and material evidence 
has been submitted to reopen the claim of service connection 
for hypertension.  


ORDER

As new and material evidence has been received to reopen the 
claim of service connection for hypertension, the appeal to 
this extent is allowed subject to further action as discussed 
hereinabove.  


REMAND

The Board notes that the record as it stands currently is 
inadequate for the purpose of rendering an informed decision.  
Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill its statutory duty to assist the veteran to 
develop the facts pertinent to the claim.  Ascherl v. Brown, 
4 Vet. App. 371, 377 (1993).  

Specifically, Dr. Ferrer has stated that Dr. Pacifico Lagade 
had treated the veteran from April 1949 to June 1971.  He 
indicated that when Dr. Lagade died, he started treating the 
veteran in 1971.  He noted that Dr. Lagade's records had been 
transferred to him.  Dr. Ferrer presented a list of elevated 
blood pressure readings dating back to 1949.  The list was 
obviously prepared recently and not contemporaneously with 
treatment, as Dr. Lagade is listed as the treating physician 
prior to 1971, and it is noted on the report that Dr. Lagade 
is deceased.  

Dr. Ferrer was asked to provide Dr. Lagade's records which he 
noted had been transferred to his office.  Dr. Ferrer 
responded that Dr. Lagade's records had been destroyed after 
five years.  The RO should inquire of Dr. Ferrer from what 
the list of elevated blood pressure readings was derived.  

The Board hereby remands this matter for the following 
directives:

1.  Dr. S. Ferrer provided a list of 
blood pressure readings dated from 1949 
to 1971 apparently issued from a Dr. 
Lagade, who is since deceased.  The RO is 
requested to obtain a statement from Dr. 
Ferrer as to the source of the blood 
pressure readings, if such is known.  Dr. 
Ferrer should indicate if he is unable to 
identify who provided the data.  

2.  The RO should then review the 
veteran's claim.  All pertinent law and 
regulations should be considered.  If the 
veteran's claim remains denied, he should 
be provided with a supplemental statement 
of the case, which should include, but 
not be limited to, any additional 
pertinent law and regulations and a 
complete discussion of the action taken 
on the veteran's claim.  Applicable 
response time should be allowed.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

